Mayes, J.,
delivered the opinion of the court.
The question involved in this case was in effect settled by the case of New Albany v. Railroad Co., 76 Miss. 111, 23 South. 546. Section 112 of the Constitution of 1890 of the state provides, among other things, that: “Property shall be assessed for taxes under general laws, and by uniform rules, according to its true value. But the legislature may provide for a special mode of valuation and assessment for railroads,” etc. Acting under the- authority granted by the above section of the Constitution, the legislature enacted a general scheme for the assessment of all railroad property within the state, and when it did so it superseded all other law on this subject.
By section 4384, Code of 1906, the members of the railroad commission are made the state railroad assessors, to assess all railroads, etc., telephones, etc. By section 4382, Code of 1906, it is expressly required that each railroad company shall file with the commission, as assessor, a complete schedule of all its property, etc.; and the list shall show what part of the property so listed is located in each county, and each city, town, or village, *708and the value of same in each of the places above specified. This requirement can be for but one purpose, and that is to enable each county, and each city, town, or village, to collect its proportionate amount of taxes assessed by the state railroad assessors, as is expressly declared by section 4387, Code of 1906. By section 4389, Code of 1906, when the rolls are made up and objections are disposed of, the rolls are required to be sent to the clerks of the boards of supervisors of the respective counties, and, when so sent, each city, town, or village and county may inspect these rolls, and from them determine the amount of taxes that each should collect, predicated -upon the assessment made by the state railroad assessors.
The statutes which we have referred to are complete in every detail, general in their application to all railroads, and exclusive of the right of any other authority to make any assessment of’ the property therein described. No city, town, or village can make any independent assessment of its own, whether its charter was obtained before or since the adoption of these sections of the Code.

Reversed, demurrer sustained, and remanded.